Citation Nr: 1202766	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  03-36 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from December 1963 to December 1965.

An appeal of claims of service connection for psychiatric disability, hearing loss, and tinnitus comes before the Board of Veterans' Appeals (Board) from a February 2003 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board subsequently remanded the case in December 2008, and again remanded the Veteran's claim for service connection for an acquired psychiatric disorder in November 2010, for further notification, evidentiary development, and adjudication.  By the November 2010 action, the Board denied the other issues on appeal.  The Veteran was provided supplemental statements of the case (SSOC), most recently in October 2011, in which the agency of original jurisdiction (AOJ) again denied the Veteran's psychiatric disability claim.  

In September 2011, the Veteran's representative and VA's General Counsel filed a Joint Motion with the United States Court of Appeals for Veterans Claims (Court) to vacate the Board's November 2010 decision and remand the case.  The Court granted the motion in September 2011.  


REMAND

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  This law eliminated the concept of a "well-grounded" claim.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Section 7(b) of the VCAA states that, in the case of a claim for benefits finally denied as being not well grounded between July 14, 1999, and November 9, 2000, the claim can be re-adjudicated upon the request of the claimant or the Secretary's own motion as if the denial had not been made.  

In VAOPGCPREC 3-2001, the VA General Counsel provided guidance on claim readjudication under the VCAA.  The opinion instructs that a proper claim for readjudication, one where the prior claim was denied as not well grounded and became final within the statutory period, must be adjudicated as if the original denial or dismissal never took place.  Moreover, if the prior decision was appealed to the Board, or to a court, and affirmed, those decisions should be treated as if they had not been made.  The basis for this position is that, because the underlying decision "never occurred," then the case is treated as if no notice of disagreement was filed that would have conferred jurisdiction on the Board, or from any Board decision appealed to a court.  The opinion specifically notes that if a decision is appealed to the Board, then the Court, and then to the Federal Circuit, it would still be treated as if the original denial had not occurred and the subsequent decisions treated as nonexistent.

In this case, the Board previously denied claims of service connection for migraine headaches and a back disability in a March 1998 decision.  This decision was appealed to the Court and, by an April 2000 decision, the Court affirmed the Board's denial.  (The denial was based on the Board's finding that the claims were not well grounded.)  In May 2001, the Veteran filed a petition to reopen his claim for service connection for a back disability, which the RO denied in a September 2001 rating decision.  In October 2001, the Veteran again filed a petition to reopen.  He stated that he "would like to have a hearing" concerning the claim.  The RO then issued a statement of the case in May 2003, treating the issues of entitlement to service connection for a back disorder and migraine headaches not as claims to be re-adjudicated under Section 7(b) but as a petition to reopen the previously denied claims.  In the May 2003 SOC, the RO denied the Veteran's petition to reopen.  The basis for the denial was that new and material evidence had not been received to reopen the claims.  

It is clear from the agreement reached by the parties in their 2011 joint motion that the 2001 request to reopen must now be treated as a request for readjudication under the VCAA.  Because these claims had been previously denied as not well grounded and did not become final until July 2000, the denial satisfied the criteria for consideration of re-adjudication under section 7(b) of the VCAA.  

As discussed in the September 2001 Joint Motion, any attempt to conduct such a re-adjudication must include an actual decision by the AOJ that then requires the submission of a new notice of disagreement, a new statement of the case and a new substantive appeal in order for the Board to obtain jurisdiction.  See VAOPGCPREC 3-2001.  That has not yet happened in this case.  Therefore, the Veteran's claim for service connection for migraine headaches and a back disability must be remanded for re-adjudication on the merits under the provisions of section 7(b) of the VCAA and the dictates of VAOPGCPREC 3-2001.

Further, in this case, the RO failed to satisfy the duty to notify the Veteran as required by the VCAA.  Although the RO provided the Veteran with a notice letter in January 2009 that letter addressed the Veteran's claims for service connection for migraine headaches and a back disorder as claims to reopen, not as claims for service connection as described above.  Thus, the Board finds action is required to satisfy the notification provisions of the VCAA.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim; those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the award).

Accordingly, the agency of original jurisdiction (AOJ) must, prior to re-adjudication in accordance with this remand, issue a supplemental notice letter that specifically addresses the Veteran's claims of entitlement to service connection for a back disorder and migraine headaches, to include the information and evidence needed to substantiate the claims, as well as notification of what evidence will be obtained by VA and what evidence the Veteran is responsible for submitting.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  After providing the required notice, the AOJ must again attempt to obtain any pertinent outstanding evidence for which the Veteran provides sufficient information and, if necessary, authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. § 3.159.  See also Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

A review of the claims file reveals that the Veteran claims to have received care at the Westside VA Medical Center (VAMC) in Chicago, Illinois, in 1965 and 1966.  An initial request to that facility returned several pages of records dated in 1979, as well as a response from the facility that "This is all we have available."  No further evidence is present in the record to indicate that any further searches were made for these records.  However, in the September 2011 Joint Motion, it was noted that VA has a duty to search for the 1965-1966 Westside VAMC records from any location to which the records may have been retired.  Thus, VA must make a request for the records to the Federal Records Center, to the VA Records Center, or to any other facility that may have jurisdiction over records of the Veteran's treatment at the Westside VAMC in 1965 and 1966.

In addition, the Veteran has contended that he has received ongoing treatment at the Lakeside campus of the Jesse Brown VAMC in Chicago, Illinois.  Records in the file document some treatment at the facility in the 2000s, as well as letters from various treatment providers the Veteran saw at the Lakeside facility.  However, the Board notes that, in the September 2011 Joint Motion, it was specifically stated that VA must seek to obtain any further records of treatment the Veteran received at the Lakeside facility.  Those records have not yet been associated with the claims file; thus, on remand, these records need to be sought.  

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA medical records may have a bearing on the Veteran's claims, on remand the agency of original jurisdiction (AOJ) must attempt to obtain the above-identified medical records, along with any other examination or treatment records identified by the Veteran, and associate any records obtained with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2011).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Moreover, the absence of evidence of hearing loss in service is not a bar to service connection.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  In addition, certain chronic diseases, such as psychoses, arthritis, and sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  The Court, in Hensley, indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the appellant's in-service exposure to loud noise and current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

Service connection for PTSD requires:  (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

Where it is determined that a Veteran was engaged in combat with the enemy and the claimed stressor is related to such combat, the Veteran's lay testimony regarding the claimed stressor is accepted as conclusive as to its actual existence, absent clear and convincing evidence to the contrary.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  However, if, as in the present case, the Veteran did not engage in combat, his alleged stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory requirement of "credible supporting evidence" means that "the veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

Nevertheless, if a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.  

Every Veteran who served in the active military, naval, or air service after December 31, 1946, shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23,027 (May 4, 2005).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2011).  This includes a disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

(The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not previously been VA's practice, which strongly suggests that the change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.)

The Board acknowledges that the Veteran contends that he has a back disorder and migraine headaches as a result of a tank accident in which he was involved during service.  He further claims that he believes his migraine headaches may be due to the back disability or acquired psychiatric disorder for which he is also seeking service connection.  The Veteran also contends that he has bilateral hearing loss and tinnitus as a result of exposure to acoustic trauma from weapons fire while serving on active duty.  The RO previously denied the Veteran's claims on the basis that there was no evidence linking any currently diagnosed back or migraine disorder to service, and no diagnosis of hearing loss or tinnitus.  

VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2009).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as current symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of any current disability.  Id.

The Board further notes that the United States Court of Appeals for Veterans Claims has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

Here, the Veteran has stated that he has experienced back pain, headaches, hearing loss, and tinnitus since service.  The Veteran also contends that his claimed migraine headaches may be due to his claimed back disability or acquired psychiatric disorder.  The Board notes that the Veteran underwent VA examination concerning his back and headache claims in May 1995, and VA audiological examination in November 2002.  The May 1995 VA examiner diagnosed the Veteran with degenerative disc disease of the lumbosacral spine and with common migraines of questionable post-traumatic etiology but failed to offer any etiological opinion.  The VA audiological examiner in November 2002 considered the Veteran not to have been exposed to noise exposure or experience tinnitus, based on his responses to questions at the time, and found him to have no diagnosis of hearing loss or tinnitus.  However, the Veteran has claimed that he believes his back and migraine disorders to be related to service.  He has also contended that his migraine headaches could be etiologically linked to his back disorder or his claimed acquired psychiatric disorder.  Further, as identified in the Joint Motion, the Veteran has claimed on multiple occasions that he was exposed to acoustic trauma in the form of weapons fire while on active duty and that he has experienced both hearing loss and tinnitus that began in service and have continued to the present.  

Thus, and in accordance with the Joint Motion, the Board finds that additional VA examination is required to address these contentions.  See 38 C.F.R. § 4.2 (2011) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision on this issue and must therefore remand to obtain an examination and medical nexus opinion regarding the etiology of the Veteran's claimed back disorder, migraine headaches, hearing loss, and tinnitus.  See McLendon, 20 Vet. App. 79.  Accordingly, remand is required.

Specifically, the agency of original jurisdiction (AOJ) must arrange for the Veteran to undergo examination by VA examiners.  The examiner must include well-reasoned medical opinions addressing the nature and etiology of any diagnosed back disorder, migraine headaches, hearing loss, and tinnitus.  The examiner must further address whether it is at least as likely as not that any such disabilities are related to the Veteran's time in service, to include specifically his claimed exposure to acoustic trauma during service and his claimed in-service tank accident.  In opining as to whether any back or headache disorder is related to service, the examiner must consider the Veteran's report of an in-service tank accident in which he claims to have injured his head and back.  The examiner must also consider whether any diagnosed headache disorder was caused or worsened by any diagnosed back disability or acquired psychiatric disorder.  In addition, in opining as to whether any currently diagnosed hearing loss or tinnitus is related to the Veteran's time in service, the examiner must pay particular attention to his complaints of having been exposed to acoustic trauma from weapons fire while on active duty and of having first experienced hearing loss and tinnitus during service.  The examiner's opinions must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file and must include a clear explanation for all conclusions reached.  38 U.S.C.A. § 5103A.

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, relevant evidence of record consists of the Veteran's service treatment and personnel records and records of his post-service treatment at the North Chicago VAMC.  The Veteran was also provided a VA examination in November 2002.  Pursuant to the Board's November 2010 remand, the Veteran again underwent VA examination in March 2011, April 2011, and July 2011, with an addendum opinion added in October 2011.  The Veteran's service treatment records are silent as to any complaints of or treatment for psychiatric concerns during service.  Review of these records shows that he was found to be normal psychiatrically at his December 1963 induction medical examination.  Similarly, at his October 1965 separation report of medical history, the Veteran responded "No" when asked if he experienced any psychological problems, and the October 1965 separation examination noted that clinical psychiatric evaluation was normal.  

The record further reflects that the Veteran has been seen many times after military service for treatment of what has been primarily diagnosed as PTSD.  The record contains medical treatment records from the Vet Center beginning as early as January 2003, at which time a letter from the Veteran's treating social worker indicated that he had been assigned a diagnosis of PTSD and was receiving regular treatment.  A similar letter from a staff psychologist at the North Chicago VAMC dated in March 2003 indicates that the Veteran "appear[ed] to meet criteria for PTSD" and had experienced stressful experiences while in service, although the psychologist did not specifically link the PTSD to any particular in-service incident.  Since that time, the Veteran has received ongoing psychiatric care from VA treatment providers at the North Chicago VAMC, and his treatment provider has written several letters to VA documenting the diagnosis and treatment of both PTSD and depression.  In an October 2004 letter, the Veteran's treating physician stated that she believed the Veteran's PTSD to be "due to his military service."  In addition, the Veteran has submitted written statements attesting to his belief that his PTSD is due to a number of claimed in-service stressors.  In particular, the Veteran contends that he was involved in an accident in which a tank overturned and slid down a hill while carrying live ammunition, an event that he claims caused injuries to his head and back and put him in fear for his life.  He has also described a stressor in which he was crossing a river in Korea and feared being drowned by the strong current.  The Veteran claims that he believes these experiences led to his PTSD.

The Veteran was afforded a VA psychiatric examination in November 2002.  The examination report recounted the Veteran's military, social, and medical history, including a recounting of his claimed in-service stressors.  The examiner noted the Veteran's complaints of difficulty sleeping and interacting with others as well as mood changes and depression.  The examiner further noted the Veteran's reported in-service stressors, as outlined above, but concluded that the Veteran did not have PTSD, finding that the criteria for a PTSD diagnosis were not met.  The examiner instead assigned a diagnosis of depressive disorder but did not opine as to whether the depressive disorder was etiologically related to the Veteran's time on active duty. 

Report of the March 2011 VA examination reflects that the Veteran reported being deployed to Korea during service but denied experiencing combat.  He stated that he had problems at work following his time in service due in part to anger.  During the evaluation, the Veteran described the tank accident that he claimed occurred while he was on active duty.  He reported being afraid due to the ammunition in the tank, which he feared would go off in the accident.  The examiner noted the Veteran's complaints of poor sleep and "bad thoughts" as well as occasional nightmares involving the tank accident.  He reported isolation, irritability, mood swings, and distrust.  Results of psychological testing performed at the examination were found to be suspect, given the Veteran's "tendencies to over-endorse psychiatric symptoms and behaviors."  The examiner concluded that the Veteran did not satisfy the criteria to warrant a diagnosis of PTSD; however, she speculated that "it is uncertain if his reports of anger issues ... [are] related to interpersonal and personality styles versus past tank experience."  The examiner diagnosed the Veteran with major depressive disorder but did not otherwise offer an etiological opinion.  

The Veteran also underwent VA examination in April 2011.  The examiner reviewed the Veteran's claims file, including his service treatment records and records of treatment for PTSD by VA providers, and conducted psychological testing.  The Veteran reported having a good relationship with his mother as a child but stated that he was afraid of his father, who was physically abusive.  He reported having a lot of friends and dropping out of school in the ninth grade.  When asked about his military experiences, the Veteran reported having experienced a tank accident, as well as going on patrols in the Demilitarized Zone on occasions.  He reported beginning to drink alcohol more heavily upon separation from service and said that he became "anti-social" following service.  He reported multiple divorces and stated that he had a strained relationship with his children.  When asked about current symptomatology, the Veteran reported isolation and mistrust and stated that he had made three suicide attempts between 1986 and 2000.  He further reported that he drank alcohol often.  The examiner found the Veteran's validity indicators on psychological testing to be "strongly suggestive of tendencies to over-endorse psychiatric symptoms and behaviors," rendering test results unreliable.  The examiner diagnosed the Veteran with major depressive disorder with anxiety features but found that he did not meet criteria for a diagnosis of PTSD.  Her assessment was that the etiology of the disorder was "unclear" and that his childhood abuse, as well as other non-military factors, were likely contributors, but "there are not clear cut precipitating factors."  The examiner concluded that there is no "apparent link between his depression and military service" and that to so opine would require speculation.  In so finding, the examiner noted that the Veteran first sought treatment for psychiatric complaints more than 35 years after leaving service and was not treated for psychiatric problems while on active duty.

Review of the July 2011 VA examination report reflects that the examiner reviewed the findings of the March 2011 and April 2011 VA examiners as well as the claims file and Veteran's reported history.  The examiner noted that the Veteran reported depressive symptoms, including retreating to the basement of his home and crying.  He reported, however, not knowing why he cried.  The examiner also acknowledged complaints of insomnia, isolation, and anxiety.  The Veteran's affect and mood were noted to be depressed.  The examiner concluded that the Veteran did not meet criteria for a diagnosis of PTSD but diagnosed him instead with depressive disorder.  No etiological opinion was provided.

In October 2011, a VA psychiatrist added an addendum opinion to the earlier VA examination reports.  In the opinion, the psychiatrist opined that the Veteran's diagnosed depressive disorder was not related to military service.  In so finding, the examiner reasoned that the Veteran's childhood history "reflected poor self esteem [and] depressed mood."  She further opined that the Veteran's "avoidance is related to a lifelong and pre-military pattern of maladaptive behavior (personality disorder)," citing his multiple reported suicide attempts and relationship difficulties with his spouse and others.  The examiner further stated that the Veteran's mood difficulties "began in childhood and were not permanently worsened by his military service beyond its natural progression."  

As noted above, the presumption of soundness may be rebutted by clear and unmistakable evidence that an acquired psychiatric disorder existed prior to service and was not aggravated by such service.  The Court has described the clear and unmistakable standard as an onerous one consisting of evidence that is undebatable.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Vanerson v. West, 12 Vet. App. 254, 258 (1999).  In this case, although the October 2011 VA examiner opined that the Veteran's current acquired psychiatric disorder is related to a pre-existing psychiatric problem, there is no evidence in the Veteran's service treatment records to establish such a finding.  Indeed, the only evidence of such a medical history is the findings of the October 2011 examiner.  To the contrary, the Veteran's psychiatric status was noted to be normal at the time of his December 1963 entrance examination, and he has not indicated to VA that he believes he had a psychiatric disorder that pre-existed his time on active duty.  Thus, the Board concludes that no diagnosis of any acquired psychiatric disorder was noted on the Veteran's entry onto active duty.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Further, although it appears that the 2011 VA examiners conducted a proper evaluation of the Veteran's psychiatric condition at the time, the Board notes that the October 2011 VA examiner did not offer a complete etiological opinion, as required by regulation, as to whether the Veteran's acquired psychiatric disorder clearly and unmistakably pre-existed service and was clearly and unmistakably not worsened thereby.  Because the October 2011 VA psychiatrist did not provide an adequate medical nexus opinion concerning her findings regarding the pre-existing nature of the Veteran's acquired psychiatric disorder, the Board finds that the October 2011 VA medical opinion is inadequate for VA purposes.  See 38 C.F.R. § 4.2 (2011) (providing that where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, remand is required.

In light of the above considerations, the Board concludes that another medical opinion is needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5103A (West 2011).  Specifically, the agency of original jurisdiction (AOJ) must arrange for the issuance of a medical opinion by the psychiatrist who offered the October 2011 opinion concerning the Veteran's acquired psychiatric disorder.  The examiner must be requested to fully explain her conclusions that the Veteran's current acquired psychiatric disorder pre-existed service, including a detailed discussion of whether there is clear and unmistakable evidence for such a finding.  If the examiner finds the disorder to have clearly and unmistakably predated the Veteran's active duty, she should point to the evidence that proves this point and explain her conclusion.  She should further opine as to whether the disease increased in severity during service, and if so whether there is evidence to prove, clearly and unmistakably, that the increase did not represent a chronic worsening of the disease.  The opinion must be based upon consideration of the Veteran's documented history and assertions through careful consideration of all records in the Veteran's claims file, to include particular consideration and discussion of the Veteran's service treatment records.  Such opinion is needed to fully and fairly evaluate the claim for service connection.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011).  

If further examination of the Veteran is necessary, such must be undertaken and such findings included in the examiner's final report.  The AOJ must arrange for the Veteran to undergo examination, however, only if the October 2011 VA examiner is unavailable or if such examination is needed to answer the questions posed.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran and his representative must be sent a letter specifically requesting that the Veteran provide sufficient information, and if necessary, authorization to enable any additional pertinent evidence not currently of record relating to the Veteran's claim for service connection for migraine headaches and a back disorder to be obtained.  The AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is his ultimate responsibility to submit.  The Veteran must also be provided specifically with notice concerning the information and evidence needed to substantiate a secondary service connection claim.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

2.  The agency of original jurisdiction (AOJ) must request that the Federal Records Center, the VA Records Center, or any other facility where records may have been retired, conduct a search for records of the Veteran's treatment at the Westside VAMC in 1965 and 1966.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2011) regarding requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2011). 

3.  The AOJ must obtain from the Lakeside campus of the Jesse Brown VAMC, or any other facility in the system, any available medical records pertaining to the Veteran's examination or treatment at that facility at any time from December 1965 to the present.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2011) regarding requesting records from Federal facilities.  Any other sources of treatment records identified by the Veteran should also be contacted.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2011). 

4.  After securing all records and/or responses sought by the development requested above, the Veteran must be scheduled for examinations at a VA medical facility and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2011).  

The entire claims file, including a copy of this remand, must be made available to and reviewed by the examiner(s) designated to examine the Veteran.  A well-reasoned etiological opinion must be provided, with a detailed explanation for all conclusions reached by the reviewer(s).  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

Back and Head--The examiner(s) must review the medical evidence of record, including a thorough review of the Veteran's service treatment records, his post-service medical history, and a history elicited from the Veteran.  After reviewing the record, conducting a thorough physical examination of the Veteran, and conducting all tests deemed necessary, the examiner(s) must provide diagnoses for any back and headache disorder the Veteran currently experiences.  The examiner(s) must offer a fully reasoned, detailed opinions as to whether it is at least as likely as not that any back disorder, migraine headaches, or any related disorder is traceable to his period of active military service.  In the context of any negative opinion, the examiner(s) must also provide a full discussion of the Veteran's contentions that his current symptomatology has continued since his claimed tank accident in service.  The medical reasons for accepting or rejecting the Veteran's statements of continuity of symptoms since service should be set forth in detail.  The examiner(s) must also opine as to whether it is at least as likely as not that any diagnosed migraine disorder was caused or worsened by the Veteran's claimed back disorder or acquired psychiatric disorder.

Audiological examination-A VA examination is necessary to determine the nature and etiology of any current hearing loss or tinnitus shown to be present.  The VA examiner must review the Veteran's claims file and medical history, examine the Veteran, and provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any diagnosed hearing loss or tinnitus is related to military service, and particularly to his claimed in-service exposure to acoustic trauma from weapons fire while on active duty.  The reviewer must specifically address the Veteran's claim that he first experienced hearing loss and tinnitus during his time in service, as well as his claims of exposure to acoustic trauma, in the context of any negative opinion.  (Findings should be made necessary to apply the provisions of 38 C.F.R. § 3.385.)  The examiner's conclusions should be explained in the context of the record.  The medical reasons for accepting or rejecting the Veteran's statements of continuity since service should be set forth.

5.  The Veteran's claims file, including his complete service treatment records, must be referred to the physician who provided the October 2011 VA opinion.  The entire claims file, to include a complete copy of this remand, must be made available to and reviewed by the examiner.  The reviewer's report must reflect consideration of the Veteran's documented medical history and assertions.  

The reviewer must provide further discussion regarding her October 2011 opinion that the Veteran's current acquired psychiatric disorder pre-dated service and was not worsened thereby.  Specifically, the examiner must discuss whether there is clear and unmistakable evidence that the claimed disorder pre-existed service and, if so, whether any such disability underwent an increase during service that was beyond its natural progression.  If no such worsening is found, the reviewer should point to the evidence or medical precepts that clearly and unmistakably show that there was no chronic worsening during service.  In particular, the examiner must discuss with specificity the evidence in the record that led to her conclusion that the Veteran's psychiatric disorder was present both prior to and during service, given the lack of diagnosis of or treatment for any such problems noted in the Veteran's service treatment records.  

The examiner must provide a thorough and well-reasoned rationale for all opinions provided.  The examiner must specifically review the Veteran's service treatment records and comment upon them in the context of any opinion provided.  A detailed explanation for all conclusions reached by the reviewer must be provided.

(If the reviewer is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2011).  The examiner should provide the opinions requested above.)  

6.  The adjudicator must ensure that the requested medical reports comply with this remand and the questions presented in the request.  If any report is deficient in any manner, it must be returned to the examiner for necessary corrective action, as appropriate.

7.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If the claim of service connection for migraine headaches or back disability is not granted, the Veteran and his representative should be informed of the nature of the readjudication pursuant to section 7(b) of the VCAA and the need to initiate an appeal of this readjudication.  If any other claim is denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board.  

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


